DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muta et al. (US 20070187158 hereinafter Muta) and further in view of Gauthier (US Patent 9463697 hereinafter Gauthier). 

Regarding claim 4, Muta teaches a method of controlling a hybrid vehicle comprising (See at least: Fig. 1 item 100 “hybrid vehicle”): 
setting a first motor torque via a controller based on a torque control mode in response to a slip of a first axle being less than a threshold (See at least: Figs. 3, 7, 9 and 14 which disclose various embodiments of Muta’s invention. In all embodiments, when it is a “No” at the “Is vehicle slipping?” decision point, the vehicle continues to run normally without any additional traction control and modification of torque (i.e. torque control mode).”);
setting the first motor torque via the controller based on a speed control mode in response to the slip of the first axle exceeding the threshold (See at least: Figs. 3, 7, 9 and 14 which disclose various embodiments of Muta’s invention. In all embodiments, when it is a “Yes” at the “Is vehicle slipping?” decision point, the vehicle modifies how it is running by activating traction control by at least modifying torque (i.e. speed control mode).); and
torque control mode to the speed control mode at a firspredetermined rate via the controller in response to an increase in the slip of the first axle from less than the threshold to greater than the threshold (See at least: Figs. 4, 8, 10 and 12 which disclose various embodiments of Muta’s invention. In all embodiments, when a low mu determination is made, the MG2 torque gradually decreases at a predetermined rate.; [0116] via “FIG. 12 is a timing chart of main signals and the like in the third embodiment.  As shown in FIG. 12, at time point t2, the low-.mu. control portion 44 determines that the vehicle is slipping, and activates the traction control flag TRC.  Accordingly, the second inverter control portion 43A reduces the torque command value TR2 at the predetermined rate.  As a result, the torque of the motor-generator MG2 is gradually reduced.” Note: As at least described in the Abstract and [0022] of the Applicant’s Specification, torque control mode is used when an axle has traction and speed control mode when slip (i.e. limited traction) is detected.), 
but fails to explicitly disclose setting a first motor torque via a controller to a first driver demand.
However, Gauthier teaches setting a first motor torque via a controller to a first driver demand (See at least: Col. 6 lines 30-33 via “As shown in FIG. 6, when the driver depresses the pedal (601), a torque map (603) determines the corresponding total torque demand (605) placed on the vehicle's drive trains.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muta in view of Gauthier to teach setting a first motor torque via a controller to a first driver demand to explicitly disclose that the vehicle is 

Regarding claim 5, Muta teaches a method further comprising transitioning from the speed control mode to the torque control mode via the controller at a second predetermined rate (See at least: Fig. 12 via MG2 torque, wherein the torque decrease and increase are at different rates.).

Regarding claim 6, Muta teaches a method further comprising initiating the transition from the speed control mode to the torque control mode via the controller in response to an absolute value of the first motor torque exceeding an absolute value of the first driver demand (Refer at least to claim 4 for reasoning and rationale. Muta’s invention takes the magnitude of slip to determine traction control, with no mention or need to distinguish between negative and positive values.).

Regarding claim 7, Muta teaches a method further comprising initiating the transition from the speed control mode to the torque control mode via the controller in response to an absolute value of the first driver demand being less than a threshold (Refer at least to claims 4 and 6 for reasoning and rationale.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muta in view of Gauthier and further in view of Yamamoto (US 9174526 hereinafter Yamamato). 

Regarding claim 8, Muta fails to teach setting a powertrain torque to a second axle to a second driver demand based on the torque control mode.
However, Yamamato teaches setting a powertrain torque to a second axle to a second driver demand based on the torque control mode (See Abstract via “setting a powertrain torque to a second axle to a second driver demand based torque level.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modified Muta in view of Yamamato to teach setting a powertrain torque to a second axle to a second driver demand based on the torque control mode so that both axles of a vehicle can be torque controlled. 

Regarding claim 9, Muta in view of Yamamato teaches setting the powertrain torque comprises setting a second motor torque (Refer at least to claim 8 for reasoning and rationale).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muta in view of Gauthier and further in view of Whitney et al. (US 20130311055 hereinafter Whitney). 

Regarding claim 10, Muta fails to teach wherein setting the powertrain torque comprises setting an internal combustion engine torque.
However, Whitney teaches wherein setting the powertrain torque comprises setting an internal combustion engine torque (See Abstract via “providing the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Muta in view of Whitney to teach wherein setting the powertrain torque comprises setting an internal combustion engine torque so that the engine can play a part in controlling the propulsion of the hybrid vehicle. 

Response to Arguments

Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
The Applicant contends that: 
“The Applicant submits that the amendments to claim 4 are sufficient to overcome the 35 U.S.C. § 102 rejection. Nowhere within the prior art, including U.S. Pat. App. No. 2007/0187158 to Muta, is a method disclosed that includes (1) controlling torque of a hybrid vehicle based on a torque control mode when the slip of the first axle is less than a threshold; (2) controlling torque of the hybrid vehicle based on a speed control mode when the slip of the first axle is greater than the threshold; and (3) transitioning from the torque control mode to the speed control mode when the slip of the first axle increases from less than the threshold to greater than the threshold.”

The Examiner respectfully disagrees. As disclosed in the rejection above, Muta can disclose these limitations. As at least described in the Abstract and [0022] of the Applicant’s Specification, torque control mode is used when an axle has traction and speed control mode when slip (i.e. limited traction) is detected. Although Muta does not teach the torque control mode and speed control mode in these exact terms, it is clear . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666